

114 S75 IS: Education Tax Fraud Prevention Act
U.S. Senate
2015-01-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 75IN THE SENATE OF THE UNITED STATESJanuary 7, 2015Mr. Vitter introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to require the social security number of the student and
			 the employer identification number of the educational institution for
 purposes of education tax credits.1.Short titleThis Act may be cited as the Education Tax Fraud Prevention Act.2.Social security number and employer identification number required for education tax credits(a)In generalParagraph (1) of section 25A(g) of the Internal Revenue Code of 1986 is amended—(1)by striking taxpayer identification number and inserting social security number, and(2)by inserting , and the employer identification number of any institution to which qualified tuition and related expenses were paid with respect to such individual, after such individual.(b)Omission treated
 as mathematical or clerical errorSubparagraph (J) of section 6213(g)(2) of such Code is amended by striking TIN and inserting social security number and employer identification number.(c)Effective
 dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2015.